Citation Nr: 0403131	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic, recurrent right 
shoulder dislocation.  

(The issue of whether there was clear and unmistakable error 
in a January 1953 Board decision denying service connection 
for chronic recurrent dislocation of the right shoulder will 
be addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from September 1942 to January 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

This case was advanced on the Board's docket.  See 38 C.F.R. 
§ 20.900(c) (2003).  


FINDINGS OF FACT

1.  In January 1997, the Board denied the veteran's petition 
to reopen his previously denied claim for service connection 
for chronic, recurrent right shoulder dislocation.

2.  Some of the evidence received since that January 1997 
Board decision is essentially duplicative of evidence already 
on file; and the other evidence that is not duplicative is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim concerning the right 
shoulder.


CONCLUSIONS OF LAW

1.  The Board's January 1997 decision denying the petition to 
reopen the claim for service connection for chronic, 
recurrent right shoulder dislocation is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2003).  

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for chronic, recurrent right shoulder 
dislocation initially was denied by the Board in January 1953 
on the premise that the recurrent dislocations had commenced 
prior to service and underwent no increase in severity during 
service (i.e., it was a preexisting condition that was not 
aggravated in service).  Many years later, in January 1997, 
the Board denied the veteran's petition to reopen this claim.  
And several months after that, in June 1997, the Board also 
denied his motion for reconsideration of that decision.

When, as here, the Board already has denied a claim for a VA 
benefit, the decision is final and binding on the veteran 
based on the evidence then of record unless the Chairman of 
the Board determines that reconsideration is warranted or 
another exception to finality applies-such as the decision 
was clearly and unmistakably erroneous or the veteran submits 
evidence that is both new and material to the case; 
otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§§ 3.105(a), 3.156(a), 20.1100; Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

The veteran filed his petition to reopen his claim on August 
15, 2001.  For petitions, as here, filed before August 29, 
2001, evidence is considered "new" if it was not of record at 
the time of the last final disallowance of the claim and if 
it is not merely cumulative or redundant of other evidence 
that was then of record.  38 C.F.R. § 3.156(a); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim; there is no 
requirement that the evidence in question "change the 
outcome" of the prior adjudication to be considered new and 
material.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  And in determining whether the evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective on November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations essentially eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims 
were prematurely denied short of the statutory one-year 
period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran was notified of the VCAA in an August 30, 2001 
letter.  In response, he has submitted his own statements and 
two statements from Dr. Schmitt, his treating physician, and 
treatment records from that physician from 1992 to 1999 in 
support of the application to reopen.  Also, VA outpatient 
treatment (VAOPT) records were obtained.  The veteran has not 
indicated or otherwise suggested that any additional evidence 
needs to be obtained.  Obviously then, since no such 
additional evidence even exists, none is forthcoming.

Further, although offered the opportunity, the veteran 
declined to testify at a hearing in support of his petition 
to reopen his claim.  He submitted an April 2000 statement 
from Dr. Schmitt in June 2003, which was after the issuance 
of the February 2002 statement of the case (SOC).  But this 
statement was essentially a duplicate of a prior October 2001 
statement from this same physician that was received in 
November 2001.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  



Note also that the RO's August 30, 2001 letter apprising the 
veteran of the VCAA was sent prior to denying his claim in 
November 2001.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, No. 01-944, 
2004 U.S. App. Vet. Claims Lexis 11 (Jan. 13, 2004).  In that 
decision, the court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id. at *24 - *29.  The AOJ in this case 
is the RO in Pittsburgh, and the RO did just that.  
Consequently, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding his appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992).

The evidence on file at the time of the January 1997 Board 
decision included the service medical records (SMRs), 
statements of service comrades, statements from private 
physicians-including a 1952 statement from Dr. Dickie, Jr., 
and the statements and December 1994 hearing testimony of the 
veteran.  

The SMRs showed the veteran was hospitalized in June 1944 for 
a right shoulder dislocation, which was reduced under 
anesthesia.  The service clinical records also indicated he 
had first dislocated his shoulder in 1941, before entering 
the military, and that there were seven more dislocations.  
Also, the dislocation treated in service was the third in six 
months.  The veteran was returned to duty on July 4, 1944, 
and there were no further dislocations or disability 
involving his right shoulder.

The veteran's service comrades also stated that he had 
injured his right shoulder during service.  And various 
private physicians reported treating him after service for 
right shoulder disability.  But Herbert G. Dickie, Jr., M.D., 
stated in May 1952 that he had reduced a dislocated right 
shoulder for the veteran in December 1947 and that physical 
examination revealed a chronic recurrent dislocating right 
shoulder.  In December 1963 Dr. Dickey stated that the 
veteran reported having dislocated his right shoulder four 
times during service, and had had trouble with dislocation 
since then.  

The veteran underwent right shoulder surgery at private 
hospitals in September 1963 and January 1964.  During a 
December 1994 RO hearing, he testified that he had initially 
injured his right shoulder in 1941, prior to service, at the 
age of 19, and that the problem had resolved after about two 
weeks without further problems.  In fact, he had worked prior 
to service at a steel mill from March to September 1942, 
and had been told upon entrance into military service that he 
would be compensated if he reinjured his shoulder during 
service.  He injured his right shoulder on two occasions 
during service and also had had episodes of right shoulder 
dislocations after service, but none since his 1964 surgery.  

The evidence received since the January 1997 Board decision 
includes treatment records of Dr. Schmitt from 1992 to 1996-
but for disabilities other than the right shoulder.  Dr. 
Schmitt stated in an October 2001 report that the veteran 
had sustained a right shoulder subluxation during military 
service and had a surgical repair "of the injury" after 
service discharge.  The diagnoses relative to the veteran's 
right shoulder were subluxation, status postoperative rotator 
cuff repair, and severe impairment.  The April 2002 statement 
from Dr. Schmitt is essentially a verbatim duplicate of the 
October 2001 statement, with the exception that the 
introductory sentence states that "this is new evidence" 
for the veteran and the diagnosis of subluxation of the right 
shoulder is followed by "(chronic)."

Despite Dr. Schmitt's characterization of his April 2002 
statement as new evidence, it, as well as his earlier October 
2001 statement, does nothing more than summarize the evidence 
that was previously on file when the Board denied the 
veteran's petition to reopen his claim in January 1997.  Dr. 
Schmitt's statement that the 
post-service right shoulder surgery was for treatment or 
repair of the in-service episode of dislocation, as opposed 
to the multiple episodes of dislocations after military 
service, fails to rise to the level of a relevant medical 
opinion inasmuch as it fails to address whether the pre-
existing right shoulder disability (as determined in the 
Board's initial decision way back when, in January 1953) 
underwent an increase in the underlying pathology during 
military service.  Dr. Schmitt's statement does not address 
this important issue, so even if new, it is not material.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998).

Records from Dr. Zyznewsky relate to treatment of the 
veteran's wife.  Also received were VAOPT records from March 
to September 1999, but these do not reflect any treatment or 
findings relative to the veteran's right shoulder.  So these 
records, although new, are not material either.

The veteran's written and oral testimony is the same as it 
was prior to the Board denying his petition to reopen his 
claim in January 1997.  So merely reiterating these very same 
allegations is not new evidence.  See, e.g., Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, as a layman, 
his statements are not material to the issue of whether there 
was aggravation of the preexisting condition in service 
because he does not have the necessary medical training 
and/or expertise to comment on this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Moray 
v. Brown, 5 Vet. App. 211 (1993).  So even if his statements 
were new, they still would not be material and, therefore, 
insufficient to reopen his claim.  See Pollard v. Brown, 6 
Vet. App. 11, 12 (1993).

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
chronic, recurrent right shoulder dislocation is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



